DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 20210165216 A1) in view of Faecke (US 20150177443 A1).
Regarding claim 1 and 11, Takagi teaches a holographic display device (Fig. 1, ¶21, ¶35, head mounted display of virtual images using diffraction elements to diffract image light, i.e. holographic) comprising: 
a display panel (80, ¶83, a self-luminous viz. emitting display, e.g. quantum dot light emitting element) for emitting an image light for displaying two-dimensional images (¶21, e.g. a visually recognizable virtual image) configured for emitting a first color light having a first emission efficiency (¶26, color image formed) and a second color light having a second emission efficiency (¶26, color image formed); and 
a diffraction component (107a) on an optical path of the first color light and the second color light (Fig. 1, out-coupling the display light from 80 to the eye; Fig. 8 shows the wavelength vs. diffraction efficiency and, ¶65, contemplated for RGB light), the diffraction component configured for diffracting the first color light at a first diffraction efficiency (Fig. 8) and the second color light at a second diffraction efficiency (Fig. 8) to generate holographic images (sequitur).
Takagi does not explicitly show the first emission efficiency being greater than the second emission efficiency, or wherein the first diffraction efficiency is less than the second diffraction efficiency.
Faecke explicitly shows a holographic display device (Fig. 10) that corrects for chromatic aberration through individual adaptation of the diffraction efficiency for each color (¶128), and notes that it is well known to modulate diffraction efficiency to achieve a uniform output intensity (¶12). Therefore it is considered from Faecke (as well as Takagi’s Fig. 8) that wavelength vs. diffraction efficiency is a results effective variable for attaining an undistorted and uniform image. Faecke also provides evidence that quantum dot displays are known in the art to use a first color (generally blue or UV) to illuminate quantum dot color converters to produce e.g. red and green (¶42, ¶150).
Since the results effective nature of wavelength vs. diffraction efficiency is known before the effective filing date of the claimed invention from Faecke, it would have been obvious to one of ordinary skill in the art to have routinely experimented with the wavelength vs. diffraction efficiency known and contemplated by Takagi and thus routinely obtained the claimed relations in an effort to optimize e.g. chromatic aberration, uniformity of illumination, etc. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
Regarding claim 2 and 12, the modified Takagi teaches the holographic display device of claim 1, and further discloses that the device is operable in RGB, such that the obvious experimentation discussed supra would likewise apply to the claimed additional color light, emission efficiency thereof, and diffraction efficiency thereof.
Regarding claim 7, the modified Takagi teaches the holographic display device of claim 1, wherein the display panel comprises: a plurality of light emitting elements configured for emitting the first color light (Takagi, ¶83, contemplating several different types of light element arrays including LED, laser, and quantum dot); and a color conversion layer on an optical path of the first color light configured for converting a part of the first color light into the second color light (Faecke, ¶42, ¶150).
Regarding claim 8 and 9, the modified Takagi teaches the holographic display device of claim 7, wherein the color conversion layer is further configured to convert a part of the first color light into a third color light (Faecke, ¶42, ¶150).
Regarding claim 10, the modified Takagi teaches the holographic display device of claim 7, wherein the color conversion layer comprises quantum dots (Takagi, ¶83, and/or Faecke, ¶42, ¶150).

Allowable Subject Matter
Claims 3-6, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose modulation of diffraction efficiency along light propagation paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872